     Case 1:20-cr-00160-MKV Document 221 Filed 06/22/20 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 6/22/2020




                                            June 22, 2020


The Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Rebecca Linke, et al.
                    20 CR 160 (MKV)

Dear Judge Vyskocil:

       I represent Defendant Rebecca Linke, and submit this letter motion on her
behalf seeking a modification of the travel limits of her bail as set forth below. The
Government, by AUSA Andrew Adams does not object to the requested
modification.

        Ms. Linke was released on the day of her arrest, March 9, 2020, on a $100,000
Personal Recognizance Bond cosigned by her parents. Her travel limits are the
Southern and Eastern Districts of New York, and the District of New Jersey, where
she lives. Ms. Linke has been fully compliant with all bail conditions at all times.

        I respectfully request that her travel limitations be extended to permit
her to attend two continuing education conferences in equine veterinary medical
manipulation, given by the Integrative Veterinary Medical Institute. (www.ivmi.us;
course description at https://www.ivmi.us/en-us/academics/advancedevmm.aspx).
She enrolled in the courses, and their tuition was paid, prior to her arrest. The courses
are given during the periods 7/9-7/12, and 8/27-8/30, at the IVMI campus in Ocala,
FL.

        Ms. Linke and I are available at any time for a conference, should the Court
require additional information or have other questions. Her location and proposed
travel itinerary will be provided to the Government and to Pretrial in advance.
            Case 1:20-cr-00160-MKV Document 221 Filed 06/22/20 Page 2 of 2



               I thank the Court for its consideration.


                                                    Sincerely,



                                                    David Wikstrom



GRANTED. Ms. Linke’s bail conditions are modified only to
the extent to permit travel to and from Ocala, Florida, on the
dates discussed in this letter. All other conditions are
unmodified. Ms. Linke particularly is reminded that she is not
to have any contact with racehorses outside the presence of the
owner of the facility at which the horse is stabled. This
condition applies to any racehorses with which Ms. Linke may
come in contact during the continuing educational course she
is attending. SO ORDERED.

       6/22/2020
